

EXHIBIT 10.2
EXECUTION COPY


THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement"), dated as of May
20, 2019, between PVH CORP., a Delaware corporation ("PVH" and, together with
its subsidiaries, the "Company"), and EMANUEL CHIRICO (the "Executive").
W I T N E S S E T H:
WHEREAS, the Company has previously entered into a Second Amended and Restated
Employment Agreement with the Executive dated as of December 23, 2008, and
amended as of January 29, 2010, May 27, 2010 and January 28, 2011 (the "Existing
Agreement"), and the parties desire to amend and restate the Existing Agreement
to make certain changes to the Existing Agreement so as to ensure that the
Executive is retained on a full-time basis in accordance with the terms set
forth herein; and
WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth herein, and agrees that this Agreement shall amend and
supercede the terms and conditions of the Existing Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1. Employment.
(a) Effective Date.  This Agreement shall be effective as of June 3, 2019 (the
"Effective Date").  Until the Effective Date, the terms and conditions of the
Existing Agreement shall continue in full force and effect.
(b) Employment Period.  The Company agrees to continue to employ the Executive,
and the Executive agrees to continue to be employed by the Company, in
accordance with the terms and conditions hereof, for the approximately five-year
period commencing on the Effective Date and ending on the date of the Company's
2024 annual meeting of stockholders (such date, the "End Date"), subject to
earlier termination in accordance with the provisions of Section 3.  The
Executive shall be an employee at will and this Agreement shall not constitute a
guarantee of employment.  Each of the parties acknowledges and agrees that
either party may terminate the Executive's employment at any time, for any
reason, with or without Cause (as defined in Section 3(a)(i)).  The Executive
acknowledges and agrees that, prior to the End Date, the Board of Directors of
the Company (which for purposes of this Agreement includes any committee
thereof, unless the context otherwise requires (the "Board")) may desire to
appoint a successor Chief Executive Officer to the Executive. Notwithstanding
anything herein to the contrary, it is the expectation of the parties hereto
that in the event the Board desires to appoint a successor Chief Executive
Officer to the Executive prior to the End Date, the Board also shall appoint the
Executive to serve as the Executive Chairman of the Board. The foregoing
appointments shall be subject to (i) the timing of such appointments being
mutually agreed to by the Board and the Executive and (ii) the terms of the
Executive's employment as Executive Chairman being negotiated in good faith and
mutually agreed to by the Board and the Executive at such time. Following such
appointment, the Executive shall serve as the Executive Chairman of the Board
until the End Date, subject to the Executive's reelection to the Board at the
end of each Board term.  The Executive shall be treated as an employee of the
Company during any such service by the Executive as the Executive Chairman of
the Board.  The period commencing on the Effective Date and ending on the first
to occur of the End Date or the effective date of the termination of the
Executive's employment is hereinafter referred to as the "Employment Period."
(c) Position and Duties.   
(i)
During the Employment Period, (A) the Executive shall serve as the Chairman and
Chief Executive Officer of the Company, with such duties and responsibilities as
shall from time to time be assigned to the Executive and as are consistent and
commensurate with the Executive's title and position, and (B) the Executive's
services shall be performed at the Company's headquarters in New York, New York
as of the Effective Date or such other location as may be mutually agreed
between the Company and the Executive, except for travel, and visits to Company
offices and facilities worldwide, reasonably required to attend to the Company's
business.  During the Employment Period, the Company shall cause the Executive
to be nominated for reelection to the Board at the expiration of each Board
term.

(ii)
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of the Executive's business attention and time (with business
time determined in accordance with the Company's usual and customary standards
for its senior executives) to the business and affairs of the Company and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive's reasonable best efforts to perform faithfully
and conscientiously such responsibilities.  During the Employment Period, the
Executive shall be entitled to (A) serve as a member of one for-profit company
board of directors with the prior approval of the Board, as provided in the
Board's policies, (B) serve on a reasonable number of civic and charitable
boards and (C) manage the Executive's personal and family investments, in each
case, to the extent such activities do not materially interfere, in the
reasonable judgment of the Board, with the performance of the Executive's duties
for the Company and are otherwise consistent with the Company's governance
policies, values and reputation.  For the avoidance of doubt, the Executive's
service as a member of the board of directors of Dick's Sporting Goods, Inc. has
been approved by the Board and shall count toward the foregoing limit of one
for-profit company board of directors.

2. Compensation.
(a) Base Salary.  The Company shall pay the Executive a base salary at an annual
rate of at least $1,500,000 (the "Base Salary"), payable in accordance with the
normal payroll procedures of the Company in effect from time to time.  The
Executive's Base Salary shall be reviewed for increase at least annually by the
Board pursuant to its normal performance review policies for senior executives.
 The Board may from time to time, in its sole and absolute discretion, increase
the Base Salary by any amount it determines to be appropriate.  Base Salary
shall not be reduced after any increase, and the term Base Salary as utilized in
this Agreement shall refer to the Executive's annual base salary as then in
effect.
(b) Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company's existing and future bonus and stock  plans and
other incentive compensation programs for similarly situated executives
(collectively, "Plans"), to the extent that the Executive is qualified to
participate in any such Plan under the generally applicable provisions thereof
in effect from time to time.  Such eligibility is not a guarantee of
participation in or of the receipt of any award, payment or other compensation
under any Plan.  To the extent the Executive does participate in a Plan and the
Plan does not expressly provide otherwise, the Board may determine all terms of
participation (including, without limitation, the type and size of any award,
payment or other compensation and the timing and conditions of receipt thereof
by the Executive) in the Board's sole and absolute discretion.  Nothing herein
shall be deemed to prohibit the Company or the Board from amending or
terminating any and all Plans in its sole and absolute discretion.  Except as
otherwise provided herein, the terms of each Plan shall govern the Executive's
rights and obligations thereunder during the Executive's employment and upon the
termination thereof.  Without limiting the generality of the foregoing, the
definition of "Cause" hereunder shall not supersede the definition of "cause" in
any Plan (unless the Plan expressly defers to the definition of "cause" under an
executive's employment agreement) and any rights of the Executive hereunder upon
and subsequent to the termination of the Executive's employment shall be in
addition to, and not in lieu of, any right of the Executive under any Plan then
in effect upon or subsequent to a termination of employment.  Notwithstanding
anything herein to the contrary, if, prior to the End Date, the Executive
transitions to the role of Executive Chairman of the Board, then the Executive's
annual bonus in respect of the fiscal year during which such transition occurs
shall be based on actual performance and subject to the same performance
criteria and threshold, target and maximum payout levels (expressed as a
percentage of base salary) that would have applied for such fiscal year had the
Executive not transitioned to the role of Executive Chairman, and shall be
calculated based on the sum of (i) the Executive's Base Salary for such fiscal
year for the Executive's service as the Chief Executive Officer of the Company,
pro rated for the number of days during such fiscal year that the Executive
served as the Chief Executive Officer of the Company, plus (ii) the Executive's
annual rate of base salary for such fiscal year for the Executive's service as
the Executive Chairman of the Board, pro rated for the number of days during
such fiscal year that the Executive served as the Executive Chairman of the
Board.  Notwithstanding anything herein to the contrary, if the Executive's
employment with the Company, including, without limitation, as Chief Executive
Officer or Executive Chairman of the Board, terminates for any reason, other
than by reason of death or for Cause, such termination shall be treated as a
Retirement (as defined in PVH's 2006 Stock Incentive Plan, as amended and
restated effective April 30, 2015 (the "Stock Incentive Plan")) for purposes of
the Executive's then-outstanding equity incentive awards granted under the Stock
Incentive Plan (except to the extent any award, which shall not include any
regular, annual equity award, is made on terms that expressly exempt it from
vesting upon Retirement).  The Executive acknowledges and agrees that, unless
the Board determines otherwise, the Executive shall not be granted any equity
incentive awards during calendar year 2024.
(c) Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time.  Nothing herein shall be deemed to prohibit the Company or
the Board from amending or terminating any such plan in its sole and absolute
discretion.  Except as otherwise provided herein, the terms of each such plan
shall govern the Executive's rights and obligations thereunder during the
Executive's employment and upon the termination thereof.
(d) Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive's
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.  Such procedures include the reimbursement of
approved expenses within 30 days after approval.  Section 409A of the Code, and
any related regulations or other effective guidance promulgated thereunder
("Section 409A"), prohibits reimbursement payments from being made any later
than the end of the calendar year following the calendar year in which the
applicable expense is incurred or paid.  Also under Section 409A (i) the amount
of expenses eligible for reimbursement during any calendar year may not affect
the amount of expenses eligible for reimbursement in any other calendar year,
and (ii) the right to reimbursement under this Section 2(d) cannot be subject to
liquidation or exchange for another benefit.  The Company also shall pay the
Executive's professional fees incurred to negotiate and prepare this Agreement
and related agreements in an amount not to exceed $25,000.
(e) Capital Accumulation Program.  The parties hereto acknowledge and agree that
the Executive is party to an agreement with the Company under the Company's
Capital Accumulation Program (the "CAP Agreement"), pursuant to which the
Executive is entitled to an aggregate benefit equal to $2,000,000 (the "CAP
Benefit"), subject to the terms and conditions of the CAP Agreement.  For the
avoidance of doubt, the parties hereto acknowledge and agree that the CAP
Benefit is fully vested as of the date hereof.
3. Termination of Employment.  The Executive's employment hereunder shall
terminate, or shall be subject to termination at any time, as follows:
(a) Termination for Cause by the Company.  The Company may terminate the
Executive's employment with the Company at any time for Cause.  Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment or provision, as applicable, of (i) the portion
of the Base Salary for periods prior to the effective date of termination
accrued but unpaid (if any), (ii) any accrued but unused vacation time as of the
effective date of termination, (iii) all unreimbursed expenses (if any), subject
to Section 2(d), and (iv) other payments, entitlements or benefits, if any, in
accordance with terms of the applicable plans, programs, arrangements or other
agreements of the Company or any affiliate thereof (other than any severance
plan or policy) as to which the Executive held rights to such payments,
entitlements or benefits, whether as a participant, beneficiary or otherwise on
the date of termination ("Other Benefits").  For the avoidance of doubt, the
Executive shall have no right to receive any amounts under the Company's
severance policy upon the Executive's termination for Cause.
(i)
For purposes of this Agreement, "Cause" shall be defined as:  (1) gross
negligence or willful misconduct, as the case may be, (A) in the performance of
the material responsibilities of the Executive's office or position, which
results in material economic harm to the Company or its affiliates or (B) that
results in material reputational harm causing demonstrable injury to the Company
or its affiliates; (2) the willful and continued failure of the Executive to
perform substantially the Executive's duties with the Company or any affiliate
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Company that specifically identifies the manner in
which the Board or the Company believes that the Executive has not substantially
performed the Executive's duties, and the Executive has not cured such failure
to the reasonable satisfaction of the Board or the Company within 20 days
following the Executive's receipt of such written demand; (3) the Executive is
convicted of, or pleads guilty or nolo contendere to, a felony within the
meaning of U.S. Federal, state or local law (other than a traffic violation) or
a crime of moral turpitude; (4) the Executive having willfully divulged,
furnished or made accessible to anyone other than the Company, its directors,
officers, employees, auditors and legal advisors, otherwise than in the ordinary
course of business, any Confidential Information (as hereinafter defined); (5)
any act or failure to act by the Executive, which, under the provisions of
applicable law, disqualifies the Executive from acting in any or all capacities
in which the Executive is then acting for the Company; or (6) any material
breach of this Agreement, the Company's Code of Business Conduct and Ethics or
any other material Company policy.

(ii)
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.  The Executive's employment shall not be terminated for "Cause,"
within the meaning of clause (1) or (2) above, unless the Executive has been
given written notice by the Board stating the basis for such termination and the
Executive is given 20 days to cure the neglect or conduct that is the basis of
any such claim and, if the Executive fails to cure such conduct, or such conduct
cannot be cured, the Executive has an opportunity to be heard before the full
Board and after such hearing, the Board gives the Executive written notice
confirming that in the judgment of a majority of all directors of the Company
(other than the Executive), "Cause" for terminating the Executive's employment
on the basis set forth in the notice exists.

(b) Termination without Cause by the Company or for Good Reason by the Executive
Prior to a Change in Control.  The Company may also terminate the Executive's
employment with the Company at any time without Cause, and the Executive may
terminate the Executive's employment with the Company at any time for Good
Reason (as defined below in Section 3(g)(i)(B)).  Notwithstanding anything
herein to the contrary, the parties hereto acknowledge and agree that the
Executive's appointment to serve as the Executive Chairman of the Board in
connection with the appointment of a successor Chief Executive Officer to the
Executive prior to the End Date, subject to (i) the timing of such appointments
being mutually agreed to by the Board and the Executive and (ii) the terms of
the Executive's employment as Executive Chairman being negotiated in good faith
and mutually agreed to by the Board and the Executive at such time, shall not
constitute the basis for the Executive to terminate the Executive's employment
for Good Reason.  If the Company terminates the Executive's services without
Cause or the Executive terminates the Executive's employment with the Company
for Good Reason, other than during the two-year period following a Change in
Control (as defined below in Section 3(g)(i)(A)), the Executive shall be
entitled to receive from the Company (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any);
(ii) any accrued but unused vacation time as of the effective date of
termination; (iii) all unreimbursed expenses (if any), subject to Section 2(d);
(iv) an aggregate amount (the "Severance Amount") equal to two times the sum of
(A) the Base Salary plus (B) an amount equal to the bonus that would be payable
if "target" level performance were achieved under the Company's annual bonus
plan (if any) in respect of the fiscal year during which the termination occurs
(or the prior fiscal year if bonus levels have not yet been established for the
year of termination); and (v) the payment or provision of any Other Benefits.
 The Severance Amount shall be paid in 48 semi-monthly substantially equal
payments (each such installment shall be treated as a separate payment as
defined under Treasury Regulation § 1.409A-2(b)(2)) on the same schedule that
Base Salary was paid immediately prior to the Executive's date of termination,
commencing on the first such scheduled payroll date that occurs on or following
the date that is 30 days after the Executive's termination of employment,
subject to the Executive's compliance with the requirement to deliver the
release contemplated pursuant to Section 4(a).  In addition, if the Company
terminates the Executive's employment with the Company without Cause or the
Executive terminates the Executive's employment with the Company for Good
Reason, then the Company shall also provide to the Executive, during the
two-year period following the Executive's date of termination, medical, dental,
life and disability insurance coverage for the Executive and the members of the
Executive's family which is not less favorable to the Executive than the group
medical, dental, life and disability insurance coverage carried by the Company
for the Executive and the members of the Executive's family immediately prior to
such termination of employment, subject to the Executive's compliance with the
requirement to deliver the release contemplated pursuant to Section 4(a);
provided, however, that the obligations set forth in this sentence shall
terminate to the extent the Executive obtains comparable medical, dental, life
or disability insurance coverage from any other employer during such period, but
the Executive shall not have any obligation to seek or accept employment during
such period, whether or not any such employment would provide comparable medical
and dental insurance coverage; and provided further, however, that the Executive
shall be obligated to pay an amount equal to the active employee contribution,
if any, for each such coverage.  Notwithstanding the foregoing, if at any time
the Company determines that its partial subsidy of the Executive's premiums
would result in a violation of the nondiscrimination rules of Section 105(h)(2)
of the Internal Revenue Code of 1986, as amended (the "Code") or any other Code
section, law or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of providing the subsidized
premiums described above, the Company shall instead pay a fully taxable monthly
cash payment in an amount such that, after payment by the Executive of all taxes
on such payment, the Executive retains an amount equal to the Company's portion
of the applicable premiums for such month, with such monthly payment being made
on the last day of each month for the remainder of the two year period.  For the
avoidance of doubt, the payment of the Severance Amount shall be in lieu of any
amounts payable under the Company's severance policy (as then in effect) and the
Executive hereby waives any and all rights thereunder.  If the Executive is a
"specified employee" (as determined under the Company's policy for identifying
specified employees) on the date of the Executive's "separation from service"
(within the meaning of Section 409A) and if any portion of the Severance Amount
would be considered "deferred compensation" under Section 409A, all payments of
the Severance Amount (other than payments that satisfy the short-term deferral
rule, as defined in Treasury Regulation §1.409A-1(b)(4), or that are treated as
separation pay under Treasury Regulation §1.409A-1(b)(9)(iii) or
§1.409A-1(b)(9)(v)) shall not be paid or commence to be paid on any date prior
to the first business day after the date that is six months following the
Executive's separation from service.  The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
six-month period.  In addition, interest will accrue at the 10-year T-bill rate
(as in effect as of the first business day of the calendar year in which the
separation from service occurs) on all payments not paid to the Executive prior
to the first business day after the sixth month anniversary of the Executive's
separation from service that otherwise would have been paid during such
six-month period had this delay provision not applied to the Executive and shall
be paid with the first payment after such six-month period.  Notwithstanding the
foregoing, payments delayed pursuant to this six-month delay requirement shall
commence earlier in the event of the Executive's death prior to the end of the
six-month period.  For purposes hereof, the Executive shall have a "separation
from service" upon the Executive's death or other termination of employment for
any reason.
(c) Termination by Voluntary Resignation (without Good Reason) by the Executive.
 The Executive may terminate the Executive's employment with the Company without
Good Reason at any time by voluntary resignation.  Upon such termination, the
Company shall have no further obligation to the Executive hereunder except for
the payment of (i) the portion of the Base Salary for periods prior to the
effective date of termination accrued but unpaid (if any), (ii) any accrued but
unused vacation time as of the effective date of termination, (iii) all
unreimbursed expenses (if any), subject to Section 2(d), and (iv) the payment or
provision of any Other Benefits.  Notwithstanding the foregoing, the Executive
shall provide no less than 90 days' prior written notice of the effective date
of the Executive's resignation (other than for Good Reason).  The Company shall
continue to pay the Executive the Executive's Base Salary during such 90-day
period.  Notwithstanding the foregoing, the Company, in its sole and absolute
discretion, may waive the requirement for prior notice of the Executive's
resignation or decrease the notice period, in which event the Company shall have
no continuing obligation to pay the Executive's Base Salary or shall only have
such obligation with respect to the shortened period, as the case may be.
(d) Disability.  The Executive's employment shall be terminable by the Company,
subject to applicable law and the Company's short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that the Executive is prevented
from performing the Executive's usual duties and services hereunder for a period
of 180 consecutive days as determined by a medical doctor selected by the
Company and reasonably acceptable to the Executive or the Executive's legal
representative  ("Disability").  If the Executive's employment is terminated by
the Company due to the Executive's Disability, the Company shall have no further
obligation to the Executive hereunder, except for the payment to the Executive
or the Executive's legal guardian or representative, as appropriate, of (i) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) any accrued but unused vacation
time as of the effective date of termination, (iii) all unreimbursed expenses
(if any), subject to Section 2(d), and (iv) the payment or provision of any
Other Benefits.
(e) Death.  If the Executive shall die during the Employment Period, this
Agreement shall terminate on the date of the Executive's death and the Company
shall have no further obligation to the Executive hereunder except for the
payment to the Executive's estate of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) any accrued but unused vacation time as of the effective date of
termination, (iii) all unreimbursed expenses (if any), subject to Section 2(d)
and (iv) the payment or provision of any Other Benefits.
(f) Expiration of Agreement on End Date.  The Executive's employment hereunder
shall terminate on the End Date, in which case the Company shall have no further
obligation to the Executive hereunder, except for the payment to the Executive
of (i) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) any accrued but unused vacation
time as of the effective date of termination, (iii) all unreimbursed expenses
(if any), subject to Section 2(d), and (iv) the payment or provision of any
Other Benefits.  Notwithstanding anything herein to the contrary, if the
Executive does not transition to the role of Executive Chairman of the Board
prior to the End Date, then the Executive's annual bonus in respect of the
fiscal year during which the End Date occurs shall be based on actual
performance and subject to the same performance criteria and threshold, target
and maximum payout levels (expressed as a percentage of base salary) that would
have applied for such fiscal year had the Executive's employment not been
terminated on the End Date, and shall be calculated based on the Executive's
then-applicable Base Salary, pro rated for the number of days during such fiscal
year that the Executive served as the Chief Executive Officer of the Company. 
For the avoidance of doubt, if the Executive's employment hereunder terminates
on the End Date, other than by reason of death or for Cause, such termination
shall be treated as a Retirement for purposes of the Executive's
then-outstanding equity incentive awards granted under the Stock Incentive Plan
(except to the extent any award, which shall not include any regular, annual
equity award, is made on terms that expressly exempt it from vesting upon
Retirement).
(g) Termination by the Company without Cause or by the Executive For Good Reason
Subsequent to a Change in Control.
(i)
For purposes of this Agreement, the following terms shall have the meanings set
forth below:

(A)
"Change in Control" shall be deemed to occur upon the first to occur of the
following events:

(1)
Any "person" (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the "Exchange Act")), other than a "person" who
as of the date hereof is the owner of at least 8% of the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"), becomes (A) a "beneficial owner," as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within thirty (30) days thereafter by at least a majority of the Incumbent Board
(as defined in clause (2) below taking into account the provisos), or (B) a
"beneficial owner," as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this Section 3(g)(i)(A)(1), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (II) any acquisition by the Company, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section 3(g)(i)(A)(3) below; or

(2)
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(3)
Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
"Business Combination"), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
whichever occurs first; or

(4)
The approval by the stockholders of the Company of a complete liquidation or a
dissolution of the Company.

(B)
"Good Reason" shall mean the occurrence of any of the following events or
circumstances without the Executive's prior written consent:

(1)
the assignment to the Executive of any duties inconsistent in any material
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(c) (or following a Change in Control, as in effect immediately
prior to such Change in Control), or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive and the
assignment of additional duties or responsibilities to the Executive in
connection with the Executive's professional development or the reallocation of
some of the Executive's duties or responsibilities to other executives of the
Company in connection with the evolution of the Executive's position; provided,
however, that the Executive's appointment to serve as the Executive Chairman of
the Board in connection with the appointment of a successor Chief Executive
Officer to the Executive prior to the End Date, subject to (i) the timing of
such appointments being mutually agreed to by the Board and the Executive and
(ii) the terms of the Executive's employment as Executive Chairman being
negotiated in good faith and mutually agreed to by the Board and the Executive
at such time, shall not constitute the basis for the Executive to terminate the
Executive's employment for Good Reason;

(2)
a reduction of the Executive's Base Salary;

(3)
the taking of any action by the Company that substantially diminishes (A) the
aggregate value of the Executive's total compensation opportunity, and/or (B)
the aggregate value of the employee benefits provided to the Executive pursuant
to the Company's employee benefit and insurance plans as in effect on the
Effective Date (or, following a Change in Control, as in effect immediately
prior to such Change in Control);

(4)
the Company requiring that the Executive's services be rendered primarily at a
location or locations more than 35 miles from the location set forth in Section
1(c), except for travel, and visits to Company offices and facilities worldwide,
reasonably required to attend to the Company's business;

(5)
solely after a Change in Control of the Company, a change in the Chairman of the
Board such that the Executive is not serving as the executive or non-executive
Chairman of the board of directors of the corporation resulting from such Change
in Control at any time during the one-year period following such Change in
Control (other than as a result of the Executive's cessation of service due to
death or disability); or

(6)
the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

In order for a termination of employment for Good Reason to be effective, (a)
the Company must receive a Notice of Termination (as defined below) from the
Executive within 90 days following the occurrence of the event claimed to give
rise to the right to resign for Good Reason, (b) the Company must fail to cure
the event constituting Good Reason within 30 days after receipt of the Notice of
Termination, and (c) the Executive must terminate the Executive's employment in
writing within 60 days following the expiration of such cure period.
(ii)
Obligations of the Company upon a Termination by the Executive for Good Reason
or the Company for any reason other than death, Disability or Cause during the
Two-Year Period following a Change in Control.  If within two years after the
occurrence of a Change in Control, and prior to the End Date, the Executive
terminates the Executive's employment with the Company for Good Reason or the
Company terminates the Executive's employment for any reason other than death,
Disability or Cause, the Company (or the then former Company subsidiary
employing the Executive), or the consolidated, surviving or transferee Person in
the event of a Change in Control pursuant to a consolidation, merger or sale of
assets, shall pay to the Executive, in a lump sum immediately subsequent to the
date of such termination, (A) the portion of the Base Salary for periods prior
to the effective date of termination accrued but unpaid (if any); (B) any
accrued but unused vacation time as of the effective date of termination; (C)
all unreimbursed expenses (if any), subject to Section 2(d); (D) an aggregate
amount equal to three times the sum of (I) the Base Salary plus (II) an amount
equal to the bonus that would be payable if the "target" level performance were
achieved under the Company's annual bonus plan (if any) in respect of the year
during which the termination occurs (or the prior year if bonus levels have not
yet been established for the year of termination); and (E) the payment or
provision of any Other Benefits. Notwithstanding the foregoing, the severance
amount described in clause (D) of the immediately preceding sentence shall be
paid (x) in a lump sum, if the Change in Control event constitutes a "change in
the ownership" or a "change in the effective control" of the Company or a
"change in the ownership of a substantial portion of a corporation's assets"
(each within the meaning of Section 409A), or (y) in 72 semi-monthly
substantially equal payments (each such installment shall be treated as a
separate payment as defined under Treasury Regulation § 1.409A-2(b)(2)) on the
same schedule that Base Salary was paid immediately prior to the Executive's
date of termination, if the Change in Control event does not so comply with
Section 409A.  The lump sum amount shall be paid, or the installment payments
shall commence, as applicable, on the first scheduled payroll date (in
accordance with the Company's payroll schedule in effect for the Executive
immediately prior to such termination) that occurs on or following the date that
is 30 days after the Executive's termination of employment; provided, however,
that the payment of such severance amount is subject to the Executive's
compliance with the requirement to deliver the release contemplated pursuant to
Section 4(a).  Any such installment payment shall be treated as a separate
payment as defined under Treasury Regulation §1.409A-2(b)(2).  Upon the
termination of employment with the Company for Good Reason by the Executive or
upon the involuntary termination of employment with the Company of the Executive
for any reason other than death, Disability or Cause, in either case within two
years after the occurrence of a Change in Control, the Company (or the then
former Company subsidiary employing the Executive), or the consolidated,
surviving or transferee Person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall also provide, for the period of
three consecutive years commencing on the date of such termination of
employment, medical, dental, life and disability insurance coverage for the
Executive and the members of the Executive's family which is not less favorable
to the Executive than the group medical, dental, life and disability insurance
coverage carried by the Company for the Executive and the members of the
Executive's family either immediately prior to such termination of employment or
immediately prior to the occurrence of such Change in Control, whichever is
greater, subject to the Executive's compliance with the requirement to deliver
the release contemplated pursuant to Section 4(a); provided, however, that the
obligations set forth in this sentence shall terminate to the extent the
Executive obtains comparable medical, dental, life or disability insurance
coverage from any other employer during such three-year period, but the
Executive shall not have any obligation to seek or accept employment during such
three-year period, whether or not any such employment would provide comparable
medical, dental, life and disability insurance coverage.  For the avoidance of
doubt, the amounts payable under clause (D) of this Section 3(g)(ii) as
severance shall be in lieu of any amounts payable under the Company's severance
policy and the Executive hereby waives any and all rights thereunder.
 Notwithstanding anything in this Section 3(g)(ii) to the contrary, if the
Executive is a "specified employee" (as determined under the Company's policy
for identifying specified employees) on the date of the Executive's "separation
from service" (within the meaning of Section 409A) and if any portion of the
severance amount described in clause (D) of the first sentence of this Section
3(g)(ii) would be considered "deferred compensation" under Section 409A, such
severance amount shall not be paid or commence to be paid on any date prior to
the first business day after the date that is six months following the
Executive's separation from service (unless any such payment(s) shall satisfy
the short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4)
of the Executive's "separation from service" (within the meaning of Section
409A) and if any portion of the severance amount described in clause (D) of the
first sentence of this Section 3(g)(ii) would be considered "deferred
compensation" under Section 409A, such severance).  In addition, interest will
accrue at the 10-year T-bill rate (as in effect as of the first business day of
the calendar year in which the separation from service occurs) on such lump sum
amount or installment payments, as applicable, not paid to the Executive prior
to the first business day after the sixth month anniversary of the Executive's
separation from service that otherwise would have been paid during such
six-month period had this delay provision not applied to the Executive and shall
be paid at the same time at which the lump sum payment or the first installment
payment, as applicable, is made after such six-month period.  Notwithstanding
the foregoing, a payment delayed pursuant to the preceding three sentences shall
commence earlier in the event of the Executive's death prior to the end of the
six-month period.

(iii)
Excise Taxes.  Notwithstanding anything in the foregoing to the contrary, if
Independent Tax Counsel (as that term is defined below) determines that the
aggregate payments and benefits provided or to be provided to the Executive
pursuant to this Agreement, and any other payments and benefits provided or to
be provided to the Executive from the Company or affiliates or any successors
thereto constitute "parachute payments" as defined in Section 280G of the Code
(or any successor provision thereto) ("Parachute Payments") that would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then, except as otherwise provided in the next sentence, such Parachute
Payments shall be reduced to the extent the Independent Tax Counsel shall
determine is necessary (but not below zero) so that no portion thereof shall be
subject to the Excise Tax.  If Independent Tax Counsel determines that the
Executive would receive in the aggregate greater payments and benefits on an
after tax basis if the Parachute Payments were not reduced pursuant to this
Section 3(g)(iii), then no such reduction shall be made.  The determination of
which payments or benefits shall be reduced to avoid the Excise Tax shall be
made by the Independent Tax Counsel, provided that the Independent Tax Counsel
shall reduce or eliminate, as the case may be, payments or benefits in the order
that it determines will produce the required reduction in total Parachute
Payments with the least reduction in the after-tax economic value to the
Executive of such payments.  If the after-tax economic value of any payments are
equivalent, such payments shall be reduced in the inverse order of when the
payments would have been made to the Executive until the reduction specified
herein is achieved.  The determination of the Independent Tax Counsel under this
Section 3(g)(iii) shall be final and binding on all parties hereto.  For
purposes of this Section 3(g)(iii), "Independent Tax Counsel" shall mean a
lawyer, a certified public accountant with a nationally recognized accounting
firm, or a compensation consultant with a nationally recognized actuarial and
benefits consulting firm with expertise in the area of executive compensation
tax law, who shall be selected by the Company and shall be acceptable to the
Executive (the Executive's acceptance not to be unreasonably withheld), and
whose fees and disbursements shall be paid by the Company.  Notwithstanding
anything herein to the contrary, this Section 3(g)(iii) shall be interpreted
(and, if determined by the Company to be necessary, reformed) to the extent
necessary to fully comply with Section 409A of the Code; provided that the
Company agrees to maintain, to the maximum extent practicable, the original
intent and economic benefit to the Executive of the applicable provision without
violating the provisions of Section 409A of the Code.

(h) Notice of Termination.  Any termination by the Company or by the Executive,
other than a termination by reason of the Executive's death or upon the End
Date, shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 7(c).  "Notice of Termination" means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated, and (iii) if the date
of termination is other than the date of receipt of such notice, specifies the
date of termination.
(i) Date of Termination.  For purposes of this Agreement the Executive's date of
termination of employment shall be (i) if the Executive's employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive's Disability, the date of termination shall be
the date on which the other party receives notice of such termination, unless a
later date is mutually agreed, (ii) if the Executive's employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company's receipt of the Notice of Termination unless the Company waives or
reduces such period as provided in Section 3(c), (iii) if the Executive's
employment is terminated by reason of death, the date of termination shall be
the date of death, and (iv) if the Executive remains employed with the Company
on the End Date, the End Date.
(j) Resignation.  Upon termination of the Executive's employment for any reason,
the Executive agrees to resign, effective as of the date of termination, from
any positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company's affiliates.
4. Effect of Termination.  (a)  Full Settlement.  The amounts paid to the
Executive pursuant to Section 3(b) or 3(g)(ii), as applicable, following
termination of the Executive's employment shall be in full and complete
satisfaction of the Executive's rights under this Agreement and any other claims
the Executive may have with respect to the Executive's employment by the Company
and the termination thereof, other than as expressly provided in Section 2(b).
 Such amounts shall constitute liquidated damages with respect to any and all
such rights and claims.  In consideration of the Executive's receipt thereof,
each of the Executive and the Company agree to execute a mutual general release
in favor of the other party, substantially in the form attached hereto as
Exhibit A.  The payments and provision of benefits to the Executive required by
Sections 3(b) and 3(g)(ii), other than amounts that are required to be paid to
the Executive under applicable law, shall be conditioned upon the Executive's
delivery (and non-revocation prior to the expiration of the revocation period
contained in the release) of such release in favor of the Company, subject to
the Company's delivery to the Executive of such release in favor of the
Executive; provided that such conditions are met on or before the date that is
30 days after the date of the Executive's termination of employment.
 Notwithstanding the foregoing, nothing herein shall be construed to release the
Company or the Executive from any obligations that continue following the
Executive's date of termination, including without limitation, the Company's
obligations under Section 3(g)(iii), the provision of welfare benefits and the
indemnification of the Executive as set forth in Section 7(h), and the
Executive's obligations under Section 5.
(b) No Duplication; No Mitigation; Limited Offset.  In no event shall the
Executive be entitled to duplicate payments or benefits under different
provisions of this Agreement or pursuant to the terms of any other plan, program
or arrangement of the Company or its affiliates.  In the event of any
termination of the Executive's employment, the Executive shall be under no
obligation to seek other employment, and, there shall be no offset against
amounts due the Executive under this Agreement or pursuant to any plan of the
Company or any of its affiliates on account of any remuneration attributable to
any subsequent employment or any claim asserted by the Company or any of its
affiliates, except with respect to the continuation of benefits under Sections
3(b) and 3(g)(ii), which shall terminate immediately upon obtaining comparable
coverage from another employer.
5. Restrictive Covenants.
(a) Confidentiality.  The Executive recognizes that any knowledge and
information of any type whatsoever of a confidential nature relating to the
business of the Company, including, without limitation, all types of trade
secrets, vendor and customer lists and information, employee lists and
information, information regarding product development, marketing plans,
management organization information, operating policies and manuals, sourcing
data, performance results, business plans, financial records, and other
financial, commercial, business and technical information (collectively,
"Confidential Information"), must be protected as confidential, not copied,
disclosed or used, other than for the benefit of the Company, at any time.  The
Executive further agrees that at any time during the Employment Period or
thereafter the Executive will not divulge to anyone (other than the Company or
any Person employed or designated by the Company), publish or make use of any
Confidential Information without the prior written consent of the Company,
except (i) as (and only to the extent) required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency
and then only after providing the Company with the reasonable opportunity to
prevent such disclosure or to receive confidential treatment for the
Confidential Information required to be disclosed, (ii) with respect to any
other litigation, arbitration or mediation involving this Agreement, including,
but not limited to the enforcement of this Agreement or (iii) as to Confidential
Information that becomes generally known to the public or within the relevant
trade or industry other than due to the Executive's violation of this Section
5(a).  The Executive further agrees that following the termination of the
Employment Period for whatever reason, (A) the Company shall keep all tangible
property assigned to the Executive or prepared by the Executive and (B) the
Executive shall not misappropriate or infringe upon the Confidential Information
of the Company (including the recreation or reconstruction of Confidential
Information from memory).
(b) Non-Interference.  The Executive acknowledges that information regarding the
Company's business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of the Executive's employment with the Company, the
Executive has gained or may gain knowledge of such information concerning the
Company's vendors and customers (respectively "Vendor Information" or "Customer
Information"), and that the Executive would inevitably have to draw on this
Vendor Information and Customer Information and on other Confidential
Information if the Executive were to solicit or service the Company's vendors or
customers on behalf of a competing business enterprise.  Accordingly, and
subject to the immediately following sentence, the Executive agrees that during
the Employment Period and for a period of 18 months following the termination
thereof, the Executive will not, on behalf of himself or any other Person, other
than the Company, directly or indirectly do business with, solicit the business
of, or perform any services for any actual vendor or customer of the Company,
any Person that has been a vendor or customer of the Company within the 12-month
period preceding such termination or any actively solicited prospective vendor
or customer as to whom or which the Executive provided any services or as to
whom or which the Executive has knowledge of Vendor Information, Customer
Information or Confidential Information. The foregoing restrictive covenant
shall only apply to business activities engaged in by the Executive on behalf of
himself or any other Person that are directly competitive with those of the
operating divisions of the Company in which the Executive has worked or over
which the Executive has or has had supervisory responsibility, in terms of
channels of distribution, types of products, gender for which the products have
been designed and similarity of price range.  In addition, the Executive agrees
that, during the Employment Period and such 18-month period thereafter, the
Executive will not, directly or indirectly, seek to encourage or induce any such
vendor or customer to cease doing business with, or lessen its business with,
the Company, or otherwise interfere with or damage (or attempt to interfere with
or damage) any of the Company's relationships with its vendors and customers,
except in the ordinary course of the Company's business.
(c) Non-Competition.  The Executive agrees that, during the Employment Period
and for a period of 18 months following the Executive's termination of
employment, the Executive shall not, without the prior written consent of the
Company, directly or indirectly, on the Executive's behalf or on behalf of any
other person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, engage in any business of,
provide services to, enter the employ of, or have any interest in, any other
person, firm, corporation or other entity that is engaged in a business that is
in competition with the primary businesses or products of the Company as of the
Executive's date of termination.  Nothing herein shall restrict the Executive
from owning, for personal investment purposes only, less than 5% of the voting
stock of any publicly held corporation or 2% of the ownership interest in any
non-publicly held company, if the Executive has no other connection or
relationship with the issuer of such securities.
(d) Non-Solicitation.  The Executive agrees that during the Employment Period
and for a period of 18 months following the termination thereof for any reason,
the Executive will not hire or solicit to hire, whether on the Executive's own
behalf or on behalf of any other Person (other than the Company), any employee
of the Company or any individual who had left the employ of the Company within
12 months of the termination of the Executive's employment with the Company.  In
addition, during the Employment Period and such 18-month period thereafter, the
Executive will not, directly or indirectly, encourage or induce any employee of
the Company to leave the Company's employ, except in the ordinary course of the
Company's business.
(e) Public Comment.  The Executive, during the Employment Period and at all
times thereafter, shall not make any derogatory comment concerning the Company
or any of its current or former directors, officers, stockholders or employees.
 Similarly, the then current (i) members of the Board and (ii) members of the
Company's senior management shall not make any derogatory comment concerning the
Executive.
(f) Blue Penciling.  If any of the restrictions on competitive or other
activities contained in this Section 5 shall for any reason be held by a court
of competent jurisdiction to be excessively broad as to duration, geographical
scope, activity or subject, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the extent compatible
with the applicable law; it being understood that by the execution of this
Agreement, (i) the parties hereto regard such restrictions as reasonable and
compatible with their respective rights and (ii) the Executive acknowledges and
agrees that the restrictions will not prevent the Executive from obtaining
gainful employment subsequent to the termination of the Executive's employment.
 The existence of any claim or cause of action by the Executive against the
Company shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
determined separately.
(g) Injunctive Relief.  The Executive acknowledges and agrees that the covenants
and obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.
(h) Notwithstanding anything to the contrary herein, the Executive understands
that nothing in this Agreement restricts or prohibits the Executive from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and pursuant to
18 USC § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret: (i)
made in confidence to a government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, an
individual suing an entity for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to the individual's attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.  Nothing in this
Agreement is intended to conflict with 18 USC § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 USC § 1833(b).
6. Work for Hire.  The Executive agrees that all marketing, operating and
training ideas, sourcing data, processes and materials, including all
inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company ("Proprietary Materials") to
which the Executive may have access or that the Executive may develop or
conceive while employed by the Company shall be considered works made for hire
for the Company and prepared within the scope of employment and shall belong
exclusively to the Company.  Any Proprietary Materials developed by the
Executive that, under applicable law, may not be considered works made for hire,
are hereby assigned to the Company without the need for any further
consideration, and the Executive agrees to take such further action, including
executing such instruments and documents as the Company may reasonably request,
to evidence such assignment.
7. Miscellaneous.
(a) Assignment and Successors.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns.
 Notwithstanding anything in the foregoing to the contrary, the Executive may
not assign any of the Executive's rights or obligations under this Agreement
without first obtaining the written consent of the Company.  The Company may
assign this Agreement in connection with a sale of all or substantially all of
its business and/or assets (whether direct or indirect, by purchase, merger,
consolidation or otherwise) and will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  "Company" means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.
(b) Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.
(c) Notices.  Any notices to be given hereunder shall be in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid as follows:
If to the Executive, addressed to the Executive at the address then shown in the
Executive's employment records
If to the Company at:


PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Executive Vice President, General Counsel and Secretary


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.
(d) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the principles thereof relating to the conflict of laws.
(e) Consent to Jurisdiction.  Except as provided in Section 7(i), any judicial
proceeding brought against the Executive with respect to this Agreement may be
brought in any court of competent jurisdiction in the Borough of Manhattan in
the City and State of New York and, by execution and delivery of this Agreement,
the Executive: (i) accepts, generally and unconditionally, the nonexclusive
jurisdiction of such courts and any related appellate courts, and irrevocably
agrees to be bound by any final judgment (after exhausting all appeals therefrom
or after all time periods for such appeals have expired) rendered thereby in
connection with this Agreement, and (ii) irrevocably waives any objection the
Executive may now or hereafter have as to the venue of any such suit, action or
proceeding brought in such a court or that such court is an inconvenient forum.
(f) Severability.  The invalidity of any one or more provisions of this
Agreement or any part thereof shall not affect the validity of any other
provision of this Agreement or part thereof; and in the event that one or more
provisions contained herein shall be held to be invalid, the Agreement shall be
reformed to make such provisions enforceable.
(g) Waiver.  The Company, in its sole discretion, may waive any of the
requirements imposed on the Executive by this Agreement.  The Company, however,
reserves the right to deny any similar waiver in the future.  Each such waiver
must be express and in writing and there will be no waiver by conduct.  Pursuit
by the Company of any available remedy, either in law or equity, or any action
of any kind, does not constitute waiver of any other remedy or action.  Such
remedies and actions are cumulative and not exclusive. The Executive's or the
Company's failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company's right to terminate the
Executive's employment for Cause, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h) Indemnification.  The Executive shall be entitled to indemnification (and
the advancement of expenses) in connection with a litigation or proceeding
arising out of the Executive's acting as Chief Executive Officer, Executive
Chairman of the Board or an employee, officer or director of the Company (or, to
the extent such service is requested by the Company, any of its affiliates), to
the maximum extent permitted by applicable law; provided, however, that in the
event that it is finally determined that the Executive is not entitled to
indemnification, the Executive shall promptly return any advanced amounts to the
Company.  In addition, the Executive shall be entitled to liability insurance
coverage pursuant to a Company-purchased directors' and officers' liability
insurance policy on the same basis as other directors and officers of the
Company.
(i) Legal Fees.  The Company agrees to reimburse the Executive (within 10 days
following the Company's receipt of an invoice from the Executive), at any time
from the Effective Date of this Agreement through the Executive's remaining
lifetime (or, if longer, through the 20th anniversary of the Effective Date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute.  In order to comply with
Section 409A, in no event shall the payments by the Company under this Section
7(i) be made later than the end of the calendar year next following the calendar
year in which any such contest is finally resolved, provided, that the Executive
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such contest is finally resolved.  The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive's right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.
(j) Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
(k) Withholding.  Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, State or local employment or income tax laws or similar
statutes or other provisions of law then in effect.
(l) Waiver of Jury Trial.  The Company and the Executive hereby waive, as
against the other, trial by jury in any judicial proceeding to which they are
both parties involving, directly or indirectly, any matter in any way arising
out of, related to or connected with this Agreement.
(m) Entire Agreement.  This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements, including, without limitation, the
Existing Agreement and any agreement in principle or oral statement, letter of
intent, statement of understanding or guidelines of the parties hereto with
respect to the subject matter hereof, excluding the CAP Agreement.
 Notwithstanding the foregoing, this Agreement does not cancel or supersede the
Plans as defined in Section 2(b) or the plans referred to in Section 2(c).  This
Agreement may be amended, supplemented or otherwise modified only by a written
document executed by each of the parties hereto or their respective successors
or assigns.  The Executive acknowledges that the Executive is entering into this
Agreement of the Executive's own free will and accord with no duress, and that
the Executive has read this Agreement and understands it and its legal
consequences.
(n) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of a manually executed copy of
this Agreement.
(o) Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A. The time or schedule of a payment to
which the Executive is entitled under this Agreement may be accelerated at any
time that this Agreement fails to meet the requirements of Section 409A and any
such payment will be limited to the amount required to be included in the
Executive's income as a result of the failure to comply with Section 409A.  If
any provision of this Agreement or any payment made hereunder fails to meet the
requirements of Section 409A, the Company shall have no liability for any tax,
penalty or interest imposed on the Executive by Section 409A, and the Executive
shall have no recourse against the Company for payment of any such tax, penalty,
or interest imposed by Section 409A.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.
PVH CORP.






By:  /S/ Mark D. Fischer
Name: Mark D. Fischer
Title: Executive Vice President






  /S/ Emanuel Chirico 
Name: Emanuel Chirico
Title: Chairman and Chief Executive Officer
Date:    May 20, 2019

--------------------------------------------------------------------------------

EXHIBIT A
RELEASE
1. TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT EMANUEL
CHIRICO (the "Releasor"), on behalf of himself and the Executive's heirs,
executors, administrators and legal representatives, in consideration of the
severance to be paid and other benefits to be provided as set forth in
Section [3(b)] [3(g)(ii)] of the Third Amended and Restated Employment Agreement
between the Releasor and PVH CORP., dated as of  May 20, 2019 (as the same may
have been heretofore amended, the "Agreement") and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, hereby
irrevocably, unconditionally, generally and forever releases and discharges PVH
Corp.,  together with its current and former affiliates and subsidiaries (the
"Company"), each of their respective current and former officers, directors,
employees, agents, representatives and advisors and their respective heirs,
executors, administrators, legal representatives, receivers, affiliates,
beneficial owners, successors and assigns (collectively, the "Releasees"), from,
and hereby waives and settles, any and all, actions, causes of action, suits,
debts, promises, damages, or any liability, claims or demands, known or unknown
and of any nature whatsoever and which the Releasor ever had, now has or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this Release
arising directly or indirectly pursuant to or out of the Executive's employment
with the Company or the termination of such employment (collectively, "Claims"),
including, without limitation, any Claims (i) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or worker or workplace protection
and/or specifically prohibit discrimination based upon age, race, religion,
gender, national origin, disability, sexual orientation or any other unlawful
bases, including, without limitation, the Age Discrimination in Employment Act
of 1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Americans with Disabilities Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, as amended, the Older Workers Benefit Protection Act ("OWBPA"), the
Equal Pay Act, Rehabilitation Act of 1973, Sarbanes-Oxley Act of 2002, the
Worker Adjustment Retraining and Notification ("WARN") Act, the New York and New
Jersey WARN statutes, the New York State and New York City Human Rights Laws, as
amended, New York State Labor Laws, the laws of the States of New York and New
Jersey, the City of New York and Somerset County, New Jersey relating to
discrimination and employment, including, the New Jersey Family Leave Act, the
New Jersey Conscientious Employee Protection Act, the New York and New Jersey
Constitutions, and any and all applicable rules and regulations promulgated
pursuant to or concerning any of the foregoing statutes; (ii) arising under or
pursuant to any contract, express or implied, written or oral, including,
without limitation, the Agreement; (iii) for wrongful dismissal or termination
of employment; (iv) for tort, tortious or harassing conduct, infliction of
mental or emotional distress, fraud, libel or slander; and (v) for damages,
including, without limitation, punitive or compensatory damages or for
attorneys' fees, expenses, costs, wages, injunctive or equitable relief.  This
Release shall not apply to any claim that the Releasor may have for a breach by
the Company of Section [3(b)][3(g)(ii)], 5(e), 7(h) or 7(i) of the Agreement or
the "CAP Agreement" (as such term is defined in the Agreement) or any plan or
program of the type referred to in Sections 2(b) and 2(c) of the Agreement in
which the Releasor was a participant.


The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.  Notwithstanding the foregoing, nothing herein shall
constitute a release by the Releasor of a claim to the extent such claim is not
waivable as a matter of applicable law.  Without limiting the generality of the
foregoing, nothing herein shall affect any right to file an administrative
charge with the Equal Employment Opportunity Commission, subject to the
restriction that if any such charge is filed, the Releasor agrees not to violate
the confidentiality provisions of the Agreement and further agrees and covenants
that should the Releasor or any other person, organization, or other entity
file, charge, claim, sue or cause or permit to be filed any charge with the
Equal Employment Opportunity Commission, civil action, suit or legal proceeding
against the Releasees (or any of them) involving any Claim, the Releasor will
not seek or accept any personal relief (including, but not limited to, a
monetary award, recovery, relief or settlement) in such charge, civil action,
suit or proceeding.
The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys' fees incurred by the Releasees,
or any of them, as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the Releasor under this indemnity.  The Releasor agrees that if the Executive
hereafter commences, joins in, or in any manner seeks relief through any suit
arising out of, based upon, or relating to any Claim released hereunder, or in
any manner asserts against the Releasees, or any of them, any Claim released
hereunder, then the Releasor shall pay to the Releasees, and each of them, in
addition to any other damages caused to the Releasees thereby, all attorneys'
fees incurred by the Releasees in defending or otherwise responding to said suit
or Claim.  The Releasor hereby waives any right to, and agrees not to, seek
reinstatement of the Executive's employment with the Company or any Releasee.
 The Releasor acknowledges that the amounts to be paid to the Executive under
Section [3(b)] [3(g)(ii)] of the Agreement include benefits, monetary or
otherwise, which the Releasor has not earned or accrued, or to which the
Executive is not already entitled.
The Releasor acknowledges that the Executive was advised by the Company to
consult with the Executive's attorney concerning the waivers contained in this
Release, that the Executive has consulted with counsel, and that the waivers the
Releasor has made herein are knowing, conscious and with full appreciation that
the Executive is forever foreclosed from pursuing any of the rights so waived.
 The Releasor has a period of 21 days from the date on which a copy of this
Release has been delivered to the Executive to consider whether to sign it.  In
addition, in the event that the Releasor elects to sign and return to PVH Corp.
a copy of this Release, the Releasor has a period of seven days (the "Revocation
Period") following the date of such return to revoke this Release, which
revocation must be in writing and delivered to PVH Corp., 200 Madison Avenue,
New York, New York 10016, Attention: General Counsel, within the Revocation
Period.  This Release, and the Releasor's right to receive the amounts to be
paid to the Executive under Section [3(b)] [3(g)(ii)], shall not be effective or
enforceable until the expiration of the Revocation Period without the Releasor's
exercise of the Executive's right of revocation.
2. Company's Release.  TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN,
KNOW THAT, for and in consideration of the obligations upon the Releasor as set
forth in the Agreement, and for other good and valuable consideration, the
Company hereby (on its own behalf and that of its affiliates, divisions and
predecessors and successors and the directors and officers of the Company in
their capacity as such (collectively, the "Releasing Entities")) releases the
Releasor and the Executive's heirs, executors, successors and assigns (the
"Executive Released Parties") of and from all debts, obligations, promises,
covenants, collective bargaining obligations, agreements, contracts,
endorsements, bonds, controversies, suits, claims or causes of every kind and
nature whatsoever, arising out of, or related to, the Executive's employment
with the Company and its affiliates, the Executive's separation from employment
with the Company and its affiliates or derivative of the Releasor's employment,
which the Releasing Entities now have or may have against the Executive Released
Parties, whether known or unknown, by reason of facts which have occurred on or
prior to the date that the Company has signed this Release; provided, however,
that nothing contained in this Release shall release the Executive Released
Parties from any claim or form of liability arising out of acts or omissions by
the Releasor which constitute a violation of the criminal or securities laws of
any applicable jurisdiction or for which the Releasor would not be indemnified
under applicable law.  Notwithstanding anything else herein to the contrary,
this Release shall not affect the obligations of the Releasor set forth in the
Agreement or any other obligations that by their terms are to be performed after
the date hereof by the Releasor.
3. No Amendment.  This Release shall not be amended, supplemented or otherwise
modified in any way except in a writing signed by the Releasor and PVH Corp.
4. Governing Law.  This Release shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without reference to its
principles of conflict of laws.


IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
_____________________________, 20__.


Emanuel Chirico


SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.


Notary Public